In an action to recover on promissory notes, defendant appeals from a judgment of the Supreme Court, Kings County (Ramirez, J.), dated September 24, 1984, which was in plaintiffs’ favor in the principal sum of $25,000 plus interest at the statutory rate from November 1, 1976.
Judgment affirmed, with costs.
The issue of usury was presented to Trial Term on a stipulated set of facts. Unfortunately, the parties decided to leave out certain crucial facts leaving it up to the court to draw certain inferences which they now debate. Under all the circumstances, we conclude that an affirmance is appropriate. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.